Per Curiam.
A testator having children living at the making of his will, and having provided for the issue of those that were deceased, directs the residue of his estate to be divided, on the decease or marriage of a particular daughter, among his “ present surviving children and the representatives of those of them that shall be then deceased;” and the question is, shall the issue of those deceased at the making of *364the will participate with the issue of those dead only at the happening of the contingency 1 To state this question is to decide it. To maintain the affirmative, it is necessary to reject the word “ present” as irreconcilable to it, and also to dispense with the word “ then” as redundant. Retaining these words it is impossible to frame a more precise and explicit exclusion of the issue of children dead at the making of the will than is found in the short and simple expressions of the testator himself. The construction put on these below is therefore not to be sustained.
Judgment reversed, and judgment rendered for defendants below.